Title: Orders to Major General Israel Putnam, 21 May 1776
From: Washington, George
To: Putnam, Israel



Sir
[New York, 21 May 1776]

The Congress having been pleased to signify a desire that I should repair to Philadelphia in order to advise & consult with them on the present posture of Affairs, and as I am on the point of setting out accordingly—I have to desire that you will cause the different Works now in agitation to be carried on with the utmost expedition. to this end I have wrote to the Provincial Congress (of this Colony) for Tools and have hopes of obtaining them. apply therefore accordingly—takg an exact acct of what yo[u] receive.
The Works upon Long Island should be compleated as expeditiously as possible—so should those in and about this Town, & upon Governors Island—If New Works can be carried on without detriment to the old (for want of Tools) I would have that intended at Powles hook set abt immediately as I conceive it to be of Importance—in like manner would I have that at the Narrows begun provided Colo. Knox, after his arrangement of the Artillery should find that there are any fit pieces of Cannon to be spared for it—otherwise, as I have no longer any dependance upon Cannon from Admiral Hopkins it wd be useless.
The Barriers of those Streets leading from the Water are not to be meddled with & where they have been pulld down are to be repaird—& nearer the water if more advantageous.
As it does not appear to me improbable that the Enemy may attempt to run past our Batteries in, and about the Town, and Land between them & the Woody grounds above Mr Scots I woud have you imploy as many Men as you can in throwing up Fleches at proper places and distances within that space in order to give opposition in Landing but if there are not Tools enough to carry on the other (more essential[)] Works and these at the same Instant you are not to neglect the first but Esteem these as secondary considerations only.
Delay not a moments time to have the Signals fixed for the purpose of communicating an alarm upon the first appearance

of the Enemy. let them be placed in such a manner, and at such distances, as to be easily discernd; day, or Night—If this was continued upon the long Island Shore for some distance, good consequences might result from it as nothing can be attended with more signal advantages than having timely notice of the Enemys approach whilst nothing can add more to the disgrace of an officer than to be surprizd. for this reason I have to beg that the same vigilance & precaution may be used as if the Enemy were actually within sight; as a brisk Wind, & flowing tide will soon produce them when they are once on the coast. the Officers & Men therefore shd be constantly at their Qrs the Guards alert & every thing in readiness for immediate action.
As I have great reason to fear that the Fortifications in the highlands are in a bad situation, and the Garrisons on Acct of Arms worse; I would have you send Brigadier Lord Sterling with Colo. Putnam (and Colo. Knox if he can be spared) up there to see, report and direct such alterations [as] shall be judg’d necessary for putting them into a fit, and proper posture of defence.
Open any Letters which may come ⟨di⟩rected to me upon Public Service, whil⟨st⟩ I am absent, and if any very Interesting advices should be containd therein, either from the Eastward, or Northward, forward them on to Philadelphia after regulating your conduct thereby.
I must again beg that your particular Attention may be turnd to our Powder Magazines to see that that valuable Article is properly placed and Secured—I also beg that no time or means be neglected to make as many Musket Cartridges as possible. Given under my hand at Head Quarters in the City of New York this 21st day of May 1776.
